Citation Nr: 1442409	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-46 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability (back condition).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had other than honorable service from May 2002 to May 2003 and honorable service from August 2008 to August 2009, including service in Iraq from October 2008 to July 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  This matter was previously before the Board in February 2014, at which time it was remanded for further development.

The Board has recharacterized the Veteran's claim for service connection for a thoracolumbar spine disability as a claim for service connection for a back condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In an unappealed January 2010 administrative decision, the RO determined that because the Veteran's period of service from May 2002 to May 2003 was under conditions other than honorable, he is not entitled to receive VA benefits based on that period of service.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his degenerative endplate disease of the thoracic spine had its onset in service.


CONCLUSION OF LAW

Degenerative endplate disease of the thoracic spine was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Service treatment records (STRs) that pertain to the Veteran's first period of active service from May 2002 to May 2003 reveals that the Veteran's upper extremities were normal in April 2002, but that he endorsed having experienced recurrent back pain in a September 2002 report of medical history. 

As to the STRs for the Veteran's second period of service fails to show that any defects were noted upon entry.  In addition, the STRs show that, during this period of service, the Veteran did not complain of back pain until after he sustained a documented training injury.  

A June 2005 report of medical history documents the Veteran's endorsement that he did not have recurrent neck or back pain, and a June 2005 report of medical examination indicates that his spine was normal at that time.  The record shows that the Veteran was deployed to Iraq from October 2008 to July 2009, and pre-deployment assessments dated August 2008 and October 2008 document the Veteran's endorsement that he did not have any questions or concerns about his health before he was deployed.  He also endorsed that he did not have any medical problems in an August 2008 initial medical review.

A March 2009 statement of medical examination indicates that the Veteran injured his upper back during unit weight training while stationed in Iraq.  Specifically, he reported that he felt a "pop" in his back.  A subsequent March 2009 treatment note indicates that his pain was "nearly resolved" at that time.  The Board notes, however, that an August 2009 post-deployment health assessment indicates that he was still experiencing back pain after he returned from Iraq.  Notably, the STRs do not show that the Veteran was examined contemporaneous to his August 2009 separation from service; thus, the Board finds the Veteran's competent August 2009 report of continuing post-injury back pain highly probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In April 2010, VA provided an examination in April 2010 to determine the nature of the Veteran's claimed back disability and obtain an opinion as to its etiology.  During the examination, the Veteran was diagnosed with mild diffuse degenerative endplate disease, which the examiner noted is not a chronic disabling condition.  The examiner attributed the Veteran's degenerative disease to normal aging, but indicated that the Veteran's March 2009 in-service injury may have worked in tandem with the normal aging process to produce further injury.  The Board finds, therefore, that the evidence stands in equipoise as to whether the Veteran's current back condition may be attributed to his second period of active service.

The Board finds it highly probative that the Veteran reported that he felt a popping sensation in his back during service, reported the same popping during his April 2010 examination, and reported in a June 2013 statement that he has experienced a constant cracking or popping sensation since service.  Thus, because the Veteran is competent to report the onset and recurrence of symptoms since service, the Board finds that service connection is warranted.

The Board acknowledges that the VA examiner who reviewed the Veteran's file in March 2014 opined that there is no nexus between the Veteran's back condition and his service.  However, the Board finds this opinion is inadequate for a number of reasons.  First, the examiner concluded that the evidence of record fails to show that Veteran has been diagnosed with a back disability, which is factually incorrect.  The Board notes here that while the April 2010 examiner concluded that the Veteran was negative for significant spine abnormalities at that time, that examiner indicated that the Veteran has mild degenerative disease.  Second, review of the March 2014 report indicates that the March 2014 examiner failed to consider whether the Veteran's unresolved back pain, which he reported contemporaneous to his separation from service in August 2009, represented an early manifestation of the Veteran's degenerative back condition.  The Board finds, therefore, that the examiner who offered the March 2014 opinion failed to consider the totality of the evidence of record, and thus, affords little weight to this opinion.

Resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for degenerative endplate disease of the thoracic spine is granted.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


